DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6-8, 12 and 16-17 are objected to because of the following informalities:  
Claims 6-8 and 16-17 recite Markush groups “a group consisting of A, B or C”, which should be “the group consisting of A, B and C”. Appropriate correction is required.
Claim 12 recites “The method as set forth in claim further including …”. However, claim number in missing in claim 12. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "uniform" in claim 1 (line 12), claim 12 (line 2) and claim 13 (line 15-16) is a relative term which renders the claim indefinite.  The term "uniform" is not defined Appropriate correction is required.
The term "sensitive" in claim 2 (line 12) and claim 13 (line 7) is a relative term which renders the claim indefinite.  The term "sensitive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.
Claim 4 recites “said step of depositing”. However, claim 1 recites two depositing steps. It’s unclear which depositing step claim 4 refers to. Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa (US 2010/0282371, hereinafter “Sagawa”).
Regarding claims 1 and 8, Sagawa teaches ([0030] to [0080]) a method of increasing coercivity of a sintered Nd--Fe--B permanent magnet, comprising: providing a rectangular parallelepiped sintered Nd--Fe--B magnet having pole faces ([0075] to [0077]); depositing an adhesive paraffin layer on the pole faces of the sintered Nd--Fe--B magnet block ([0077]); depositing an alloy powder containing Dy on the organic adhesive layer under an inert gas environment ([0070]; [0071]; [0077]);  making high density Dy-containing layer by impacting the powder layer with impact media or pressing the Dy-containing layer to the sintered Nd--Fe--B magnet block by means of a rubber plate ([0072]); diffusing the powder into the sintered Nd--Fe--B magnet block at 900 ºC and aging the diffused magnet block at 500-550 ºC under a vacuum environment ([0073]; [0079]).
Sagawa does not explicitly disclose removing excess powder from the sintered Nd--Fe--B magnet block to form a uniform film on the sintered Nd--Fe--B magnet. However, removing excess powder from the sintered Nd--Fe--B magnet block to form a coating on the sintered Nd--Fe--B magnet is well-known to one of ordinary skill in the art. Thus, claim 1 is obvious over Sagawa.
Regarding claim 2, Sagawa discloses that the thickness of the adhesive layer is from 1 to 5 µm ([0071]), which overlaps the recited thickness in claim 2 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.

Regarding claim 9, claim 9 recites a powder size of 100 mesh to 500 mesh, which corresponds to 25-149 µm. Sagawa discloses that the grain size of the Dy containing powder should be preferably within a range from 0.1 to 100 µm ([0070]), which overlaps the recited powder size and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 12 and 13, Sagawa teaches ([0030] to [0080]) a method of increasing coercivity of a sintered Nd--Fe--B permanent magnet, comprising: providing a rectangular parallelepiped sintered Nd--Fe--B magnet having pole faces ([0075] to [0077]); depositing an adhesive paraffin layer on one the pole faces of the sintered Nd--Fe--B magnet block ([0077]); depositing an alloy powder containing Dy on the organic adhesive layer under an inert gas environment ([0070]; [0071]; [0077]);  making high density Dy-containing layer by impacting the powder layer with impact media or pressing the Dy-containing layer to the sintered Nd--Fe--B magnet block by means of a rubber plate ([0072]); diffusing the powder into the sintered Nd--Fe--B magnet block at 900 ºC and aging the diffused magnet block at 500-550 ºC under a vacuum environment ([0073]; [0079]).
Sagawa discloses that the adhesive is paraffin ([0077]). It would be obvious to one of ordinary skill in the art applying pressure would increase the adhesion of Dy-
Sagawa discloses that Dy-containing powder is applied only on its pole faces of a rectangular parallelepiped sintered Nd--Fe--B magnet and pressing the Dy-containing layer to the sintered Nd--Fe--B magnet block by means of a rubber plate ([0072]; [0077]). Since there are two pole faces which are opposite to each other, one of ordinary skill in the art would expect that after pressing one pole face, turn the magnet by 180º and pressing the other pole face as recited in claims 12 and 13.
Sagawa discloses that the grain size of the powder should be preferably within a range from 0.1 to 100 µm ([0070]), which overlaps the recited powder size and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Sagawa does not explicitly disclose removing excess powder from the sintered Nd--Fe--B magnet block to form a Dy-containing powder coating on the sintered Nd--Fe--B magnet. However, removing excess powder from the sintered Nd--Fe--B magnet block to form a Dy-containing powder coating on the sintered Nd--Fe--B magnet is well-known to one of ordinary skill in the art. Thus, claims 12 and 13 are obvious over Sagawa.

Claims 3, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa (US 2010/0282371, hereinafter “Sagawa”), and further in view of US’865 (US 2009/0252865, hereinafter “US’865”).
Regarding claims 3, 6 and 16, Sagawa discloses that the adhesive is paraffin. Sagawa does not disclose that the adhesive is acrylic based pressure-sensitive .

Claims 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa (US 2010/0282371, hereinafter “Sagawa”), and further in view of US’192 (US 2019/0214192, hereinafter “US’192”).
Regarding claims 10-11 and 18-19, Sagawa discloses diffusing the powder into the sintered Nd--Fe--B magnet block at 900 ºC and aging the diffused magnet block at 500-550 ºC under a vacuum environment ([0073]; [0079]).
Sagawa does not disclose the recited treatment time in claims 10-11 and 18-19. US’192 teaches a method of making a rare earth magnet (Abstract) and discloses the diffusing the Dy-containing powder into the sintered Nd--Fe--B magnet block at 1000 ºC or below for 10 minutes to 72 hours and aging the diffused magnet block at 400-700 ºC for 10 minutes to 72 hours and the coercivity of the magnet is improved (Abstract; [0032]; [0110]). Thus, it would be obvious to one of ordinary skill in the art that to diffuse the Dy-containing powder into the sintered Nd--Fe--B magnet block at 1000 ºC or below for 10 minutes to 72 hours and age the diffused magnet block at 400-700 ºC for 10 


No art rejection is applied to claims 4, 5, 7, 14-15 and 17.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/518387 (US2020/0027655). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of copending Application No. 16/518387 teach all the limitations recited in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.